          Case 3:20-cv-02180-KSC Document 6 Filed 11/17/20 PageID.17 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   GREGORY K.,                                          Case No.: 3:20-cv-2180-KSC
12                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
13   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS [DOC. NO. 2]
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                                       Defendant.
16
17           On November 6, 2020, plaintiff Gregory K. commenced an action against Andrew
18   M. Saul, the Commissioner of Social Security, seeking review of a final adverse decision
19   of the Commissioner. Doc. No. 1. Plaintiff also filed an Application to Proceed with his
20   Complaint in forma pauperis. Doc. No. 2.
21           A court may authorize the commencement of a suit without prepayment of fees if
22   the plaintiff submits an affidavit, including a statement of all his or her assets, showing that
23   he or she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit must “state
24   the facts as to [the] affiant's poverty with some particularity, definiteness and certainty.”
25   United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (internal quotations omitted).
26   A party need not be completely destitute to proceed in forma pauperis. Adkins v. E.I.
27   DuPont de Nemours & Co., 335 U.S. 331, 339–340 (1948). An affidavit is sufficient if it
28   //

                                                      1
                                                                                      3:20-cv-2180-KSC
Case 3:20-cv-02180-KSC Document 6 Filed 11/17/20 PageID.18 Page 2 of 2
